Exhibit 10.38

INCENTIVE STOCK OPTION NOTICE

Jacques Kerrest
c/o ntl House
Bartley Wood Business Park
Hook
Hampshire
RG27 9UP

This Option Notice (the “Notice”) dated as of September 20, 2004 (the “Grant
Date”) is being sent to you by NTL Incorporated (including any successor
company, the “Company”).  As you are presently serving as an employee of NTL
Incorporated or one of its Subsidiary Corporations, in recognition of your
services and pursuant to the Amended and Restated NTL 2004 Stock Incentive Plan
(the “Plan”), the Company has granted you the Option provided for in this
Notice. The Option is subject to the terms and conditions set forth in the Plan,
which is incorporated herein by reference, and defined terms used but not
defined in this Notice shall have the meaning set forth in the Plan.

1.  Grant of Option.  The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to 200,000 shares of the Company’s Common
Stock at a price of $60.27 per share (the “Option”).  The Option is intended to
qualify as an Incentive Stock Option under U.S. tax laws and the Company will
treat it as such to the extent permitted by applicable law.

2.  Vesting. The Option shall vest with respect to one-fifth (1/5th) of the
shares covered thereby on September 20, 2005 and shall vest with respect to an
additional one-fifth (1/5th) of such shares on each September 20 thereafter
until fully vested, provided that you are employed by the Company or one of its
Subsidiary Corporations on each such vesting date. Upon an Acceleration Event
the Option, to the extent not yet vested, shall become 100% vested.

3.  Exercise Period. Except as set forth in paragraph 2, the Option shall stop
vesting immediately upon the termination of your employment and any portion of
the Option that is not vested at the time of termination of your employment
shall immediately be forfeited and cancelled.  Your right to exercise that
portion of the Option that is vested at the time of your termination shall
terminate on the earlier of the following dates: (a) three months after the
termination of your employment other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your employment is terminated for Cause; or (d) September 19, 2014.

4.  Manner of Exercise.  This Option may be exercised by delivery to NTL Group
Limited, Attn; Gill James, Deputy Company Secretary at its office (Quadrant
House, Thomas More Square, 17 Thomas More Street, London E1W 1YE, England) of a
notice in the form attached signed by the person entitled to exercise the
Option, specifying the number of shares which such person wishes to purchase,
together with a certified or bank check or cash (or such other manner of payment
as permitted by the Plan) for the aggregate option price for that number of
shares and any required withholding (including a payment sufficient to indemnify
the Company or any subsidiary of the Company in full against any and all
liability to account for any tax or duty payable and arising by reason of the
exercise of the Option).

5.  Transferability.  Neither this Option nor any interest in this Option may be
transferred other than by will or the laws of descent or distribution, and this
Option may be exercised during your lifetime only by you or your guardian or
legal representative.

for and on behalf of

 

NTL INCORPORATED

 

 

 

/s/ Simon Duffy

 

 

Simon Duffy

 

Chief Executive Officer

 


--------------------------------------------------------------------------------